Exhibit 10.10.1

 

FIRST AMENDMENT TO OPERATING AGREEMENT

 

THIS FIRST AMENDMENT TO OPERATING AGREEMENT (the “Amendment”) is entered into
this 21st day of June, 2007 by and between TUSCARORA GAS TRANSMISSION COMPANY, a
Nevada general partnership, (“Partnership”) and TRANSCANADA NORTHERN BORDER
INC.  (formerly TRANSCAN NORTHWEST BORDER LTD.), a Delaware corporation
(“Operator”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meaning given such terms in the Agreement (as defined below).

 

RECITALS:

 

WHEREAS, Partnership and Operator entered into that certain Operating Agreement
dated as of December 19, 2006 (the “Agreement”) pursuant to which, Operator
agreed to operate the Tuscarora Pipeline on the terms and conditions set forth
therein;

 

WHEREAS, Operator changed its name from “TransCan Northwest Border Ltd.” to
“TransCanada Northern Border Inc.” on March 14, 2007; and

 

WHEREAS, Partnership and Operator now desire to amend the Agreement to extend
the term of the Agreement;

 

NOW, THEREFORE, for and in consideration of the following and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.             Section 9.01 of the Agreement is hereby amended by deleting the
date “June 30, 2007” that appears in such section and substituting in place
thereof the date “December 31, 2007.”

 

2.             Except as and to the extent expressly modified by this Amendment,
the Agreement shall remain in full force and effect in accordance with the terms
and provisions thereof, and the execution, delivery and effectiveness of this
Amendment shall not operate as a release or waiver of any other right, power or
remedy of the Parties to the Agreement, nor constitute a release or waiver of
any other provision of the Agreement.

 

3.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed to be an original copy of this Amendment, and all of
which, when taken together, shall be deemed to constitute one and the same
agreement.  The Parties may sign and deliver this Amendment by facsimile
transmission.  Each Party agrees that the delivery of this Amendment by
facsimile shall have the same force and effect as delivery of original
signatures, and that each Party may use such facsimile as evidence of the
execution and delivery of this Amendment by all Parties to the same extent that
an original signature could be used.

 

--------------------------------------------------------------------------------


 

4.             This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without regard to its
conflict of laws rules or principles.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.

 

 

TUSCARORA GAS TRANSMISSION

 

COMPANY

 

by its Partners

 

 

 

 

Tuscarora Gas Pipeline Co.

 

 

 

 

 

 

 

By:

/s/ Carolyn C. Barbash

 

Name: Carolyn C. Barbash

 

Title:  President

 

 

 

 

 

 

 

TCPL Tuscarora Ltd.

 

 

 

 

 

 

 

By:

/s/ Ron Cook

 

Name: Ron Cook

 

Title:  Vice President - Taxation

 

 

 

 

 

 

 

By:

/s/ Donald J. DeGrandis

 

Name: Donald J. DeGrandis

 

Title:  Secretary

 

 

 

 

 

 

 

TC Tuscarora Intermediate Limited

 

Partnership, by its general partner, TC

 

PipeLines GP, Inc.

 

 

 

 

 

 

 

By:

/s/ Ron Cook

 

Name: Ron Cook

 

Title:  Vice President - Taxation

 

 

 

 

 

 

 

By:

/s/ Donald J. DeGrandis

 

Name: Donald J. DeGrandis

 

Title:  Secretary

 

2

--------------------------------------------------------------------------------


 

 

TRANSCANADA NORTHERN
BORDER INC.

 

 

 

 

 

 

 

By:

/s/ Ron Cook

 

Name: Ron Cook

 

Title:  Vice President - Taxation

 

 

 

 

 

 

 

By:

/s/ Donald J. DeGrandis

 

Name: Donald J. DeGrandis

 

Title:  Secretary

 

2

--------------------------------------------------------------------------------